DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 5-7, 10-12, 16, 17, and 19) in the reply filed on April 27, 2021 is acknowledged.
Due to the establishment of allowable subject matter within independent claims 1, 17, and 19, the restriction requirement is hereby withdrawn.
Claims 1-20 are treated on their merits below.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS documents submitted on May 28, 2019 and May 30, 2019 have been considered.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, including the “X”-references on the accompanying PCT search report, do not teach or suggest the disclosed invention regarding a wireless communication device, particularly characterized by:
“wherein the first electrode extends in both a longitudinal direction and a lateral direction and includes a first portion connected to the first terminal electrode and a second portion facing the first portion and the second electrode, and 
wherein the first portion of the first lateral electrode includes an extended portion that extends in the longitudinal direction and beyond a connection point where the second electrode is connected to the second terminal electrode of the RFIC element” as recited within independent claim 1.

“wherein the first electrode extends in a lengthwise and widthwise direction of the front surface and includes an opening with the second electrode disposed in the 
wherein the first electrode extends in a same plane as the second electrode that is above the first surface of the main body” as recited within claim 17.  

“wherein the first electrode extends in a same plane as the second electrode, 
wherein the first electrode includes an opening with the second electrode disposed therein and includes an extended portion that extends in a longitudinal direction and beyond a connection point where the second electrode is connected to the second terminal electrode of the RFIC element” as recited within claim 19.

Claims 2-16 depend from claim 1; claim 18 depends from claim 17; claim 20 depends from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812